CORRECTED ORDER
KENNETH S. MEYERS of WESTFIELD, who was admitted to the bar of this State in 1972, having been ordered to show cause why he should not be disbarred or otherwise disciplined based on the report of the Disciplinary Review Board that recommended a three-year suspension for violations of RPC 1.1(a), 1.3, 1.4(a), 8.4(c) and (d) that arose out of respondent’s fabrication of a judgment of divorce and related conduct,
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted, and KENNETH S. MEYERS is hereby suspended from the practice of law for a period of three years, effective January 15, 1992, and until the further Order of the Court; and it is further
ORDERED that KENNETH S. MEYERS be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.